- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 April 12, 2013 Date of Report (date of earliest event reported) ALL-AMERICAN SPORTPARK, INC. Exact name of Registrant as Specified in its Charter Nevada 0-024970 88-0203976 State or Other Jurisdiction Commission File IRS Employer of Incorporation Number Identification Number 6730 South Las Vegas Boulevard, Las Vegas, NV 89119 Address of Principal Executive Offices, Including Zip Code (702) 798-7777 Registrant's Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On April 12, 2013, William Kilmer resigned as a Director of All-American SportPark, Inc. (the "Company"). Mr. Kilmer’s resignation was not a result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALL-AMERICAN SPORTPARK, INC. Date: April 18, 2013 By: /s/ Ronald S. Boreta Ronald S. Boreta, President 2
